DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (US 10865914).
 	Regarding claim 1, Lawrence et al. discloses a component collar 100 Fig. 1B capable of securing a glass component thereto, wherein the component has a smooth tubular end, the collar being configured to prevent a gas and liquid from leaking from the component, the collar comprising: a base 10 with a circular side wall 20 extending from the base to define a first opened end; a pair of channels 18a, 18b grooved into an interior surface of the circular side wall; a pair of O-rings 50, 60a separately secured within the pair of channels, the O-rings are configured in size such that when the smooth tubular end of the component frictionally slips into the first opened end of the collar, the pair of O-rings frictionally engages the smooth tubular end to prevent a leaking of gas or liquid; and a bore (1000 of Annotated Fig. 1B, below) defined through the base.  However, Lawrence et al. Fig. 1B fails to explicitly disclose that the base surface wall surrounding the bore having threads to secure in concert with a one or more threaded connectors.  Lawrence et al. Fig. 2A shows this to be well known in the art.  Lawrence et al. Fig. 2A discloses the use of threads 240 on a surface wall of the bore.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bore wall surface of Fig. 1B with threads as taught by Fig. 2A in order to prevent separation of the threaded members.

    PNG
    media_image1.png
    441
    882
    media_image1.png
    Greyscale

 	Regarding claim 2, Lawrence et al. as modified discloses wherein the pair of channels 18a, 18b are equally spaced apart at an equal distance between the base 10 and a top end of the side wall. 	Regarding claim 3, Lawrence et al. as modified discloses wherein the bore 1000 is about a quarter of the distance of the full length of the side wall configured to accommodate double opposing threaded connectors that are secured into the bore 100. 	Regarding claim 4, Lawrence et al. as modified discloses wherein the bore 1000 is centrally positioned on the base leaving a circular table Fig. 1B on the base 10 between the side wall and the perimeter of the bore.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al. (US 1801171).
 	Regarding claim 5, Mueller et al. discloses a component collar Fig. 9 to secure components thereto, wherein the components have at least one tubular end configured to have a substantially smooth exterior profile, the collar being configured to prevent a gas and liquid from leaking from the components when two components are assembled together with the collar, the collar comprising: a base 29 with a first circular side wall extending upwardly from the base to define a first opened end 23 and a second circular side wall extending downwardly from the base to define a second opened end 23; a side wall channel 25 grooved into each of the first and second circular side walls; a bore Fig. 9 defined through the base, a base surface wall surrounding the bore having a bore channel 25 grooved into the base surface wall; an O-ring 35 secured within each of the side wall channels and the bore channel, the O-rings are configured in size such that when smooth exterior profile ends of separate components frictionally slip into the first opened end, the second opened end, and the bore defined by the collar, the O-rings frictionally engages the smooth exterior profile ends to prevent gas or liquid from leaking between the separate components.
 	Regarding claim 6, Mueller et al. discloses wherein the bore Fig. 9 is centrally positioned on the base 29 leaving a circular table on the base between the side wall and the perimeter of the bore.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al.
 	Regarding claim 7, Mueller et al. discloses a component collar Fig. 9 capable of securing a glass component thereto, wherein the glass component has a smooth tubular end, the collar being configured to prevent a gas and liquid from leaking from the glass component, the collar comprising: a base 29 with a first circular side wall extending upwardly from the base to define a first opened end; at least one channel 25 grooved into an interior surface of the first circular side wall; an O-ring 35 separately secured within each of the at least one channel, each O-ring is configured in size such that when the smooth tubular end of the glass component frictionally slips into the first opened end of the collar, each O-ring frictionally engages the smooth tubular end to prevent a leaking of gas or liquid; and a bore defined through the base, a base surface wall surrounding the bore having a means 35 to secure a glass component that further is configured to prevent leaking of gas or liquid.  However, Mueller et al. fails to explicitly disclose that the component material is a glass material, nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 	Regarding claim 8, Mueller et al. discloses wherein the at least one channel 25 is defined to include a pair of channels, each having a separate O-ring 35.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. in view of Lawrence et al. 	Regarding claim 9, Mueller et al. discloses the invention as claimed above but fails to explicitly disclose wherein the means to secure a glass component that further is configured to prevent leaking of gas or liquid is further defined as having threads to secure in concert with a one or more threaded connectors.  Lawrence et al. shows this to be well known in the art.  Lawrence et al. Fig. 2A discloses the use of threads 240 on a surface wall of the bore.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bore wall surface of Mueller et al. with threads as taught by Lawrence et al. in order to prevent separation of the threaded members.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. in view of Magnani (US 2914347). 	
 	Regarding claim 10, Mueller et al. disclose the invention as claimed above but fails to explicitly disclose a second circular side wall extending downwardly from the base to define a second opened end.  Magnani a component collar 8 Fig. 1, discloses a second circular side wall extending downwardly from a  base to define a second opened end with at least one channel 12 grooved into an interior surface of the second circular side wall and an O-ring 10 separately secured within each of the at least one channel.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the collar of Mueller et al. with a duplicate side wall as taught by Magnani in order to further provide sealing to an additional component connection at a second end.  Moreover,  it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
 	Regarding claim 11, Mueller et al. as modified disclose wherein the means to secure a glass component that further is configured to prevent leaking of gas or liquid is further defined as having a bore channel 12 grooved into the base surface wall and an O-ring 10 secured within the bore channel, the O-ring being configured in size such that when a smooth tubular end of a glass component frictionally slip into the bore, the O-rings frictionally engages the smooth tubular end to prevent a leaking of gas or liquid.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675